Citation Nr: 0526698	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  02-00 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to an initial compensable disability evaluation 
for service-connected degenerative joint disease of the 
cervical spine.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1979 to August 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of  
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho.

In May 2004, the Board remanded the matter for additional 
development of the evidence.  A review of the record shows 
that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  Prior to May 2003 the veteran's service-connected 
cervical spine disability was characterized by occasional 
stiffness, but did not result in any pain or loss of range of 
motion.  

2.  As of May 2003, the veteran's service-connected cervical 
spine disability has been manifested by pain and slight 
limitation of motion that has not limited flexion of the 
cervical spine to between 15 and 30 degrees, and has not 
limited the combined range of motion of the cervical spine to 
less than 170 degrees.

3.  The service-connected cervical spine disability is not 
manifested by muscle spasm on extreme forward bending; loss 
of lateral spine motion; muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.




CONCLUSION OF LAW

The criteria for a rating of 10 percent, but no higher, 
effective as of the May 2003 VA examination, for degenerative 
joint disease of the cervical spine have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. §§ 3.321, 
3.655, 4.40, 4.45, 4.59, 4.71 a, Diagnostic Code 5290 (2002) 
and (2004) (effective September 23, 2002); 68 Fed. Reg. 
51,454 (Aug. 27, 2003); 69 Fed. Reg. 32,449, 32,450 (June 10, 
2004) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are May 2003 and January 2005 letters that notified 
the veteran of any information and evidence needed to 
substantiate and complete the claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters provided the substantive 
standard to validate that type of claim.  Additionally, VA 
indicated which portion of that information should be 
provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf.  In addition, the letters 
instructed the claimant to identify any additional evidence 
or information pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in September 1999, prior to the enactment of the 
VCAA.   Thereafter, the RO provided notice in May 2003 and 
January 2005.  Additionally, the veteran was generally 
advised to submit any additional evidence that pertained to 
the claim.  Id. at 121.  Therefore, for the circumstances of 
this case, the requirements of Pelegrini regarding the timing 
and content of a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; and VA 
examination reports dated in November 1999, May 2003, and 
January 2005.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

I.  Factual Background

In November 1999, the veteran was scheduled for a VA general 
examination.  The veteran reported subjective complaints of 
neck stiffness, rather than pain, which occurred two or three 
times a week.  Physical examination of the cervical spine 
revealed no tenderness.  Range of motion findings included 
flexion to 50 degrees; extension to 55 degrees; lateral 
flexion was to 40 degrees, bilaterally; and rotation was to 
90 degrees, bilaterally.  The veteran was diagnosed as having 
cervical stiffness.  X-rays of the cervical spine revealed 
early degenerative changes at facets; and a slight scoliotic 
curvature of the thoracic spine with compensatory cervical 
curve. 

In May 2003, the veteran was scheduled for a VA joints 
examination.  The veteran reported subjective complaints of 
pain and occasional numbness, over the dorsal aspect of the 
cervical spine.  Range of motion of the cervical spine was 
flexion to 90 degrees, without pain; and extension to 25 
degrees, with pain.  Lateral bending was to 20 degrees, 
bilaterally, with pain; and rotation was to 20 degrees, 
bilaterally, with pain.  The veteran's pain at extremes of 
motion did not interfere with his work or with his hobbies 
and interests.  The veteran had normal reflexes at the elbow 
and normal muscle strength at the hands and elbows.  X-rays 
confirmed mild degenerative changes.  The examiner did note 
that the veteran's disability appeared to have worsened.  The 
veteran was diagnosed as having degenerative changes of the 
cervical spine.  

In May 2004, the Board remanded the matter for additional 
evidentiary development.  In January 2005, the veteran was 
scheduled for a VA spine examination.   The examiner noted 
that the veteran, since his separation from service, had not 
sought medical treatment for his cervical spine disability.  
The examiner also noted that the veteran held two jobs, once 
which included heavy labor doing both automobile and heavy 
equipment repair, and he managed a side business.  Physical 
examination revealed no soreness in the neck or upper back; 
no hypertonicity; no spasms, and no evidence of muscle 
deformity.  Range of motion findings included flexion to 45 
degrees and extension to 35 degrees.  Lateral bending was to 
35 degrees, and rotation was to 45 degrees.  Neck flexors, 
extensors, and rotators were strong.  The veteran was well-
muscled and there was no atrophy, fasciculations or 
musculoskeletal deformities.  X-rays as compared to those 
taken in November 1999 were identical.  There was normal 
height and alignment of the cervical vertebrae and disk space 
was well maintained.  The neck was just a very slightly 
flexed position with the apex of that flex at C4.  Facets and 
intervertebral foramen looked entirely normal.  The examiner 
commented that it was an essentially unremarkable cervical 
spine and that it was an unremarkable musculoskeletal 
examination in both upper extremities.  It was an entirely 
normal neck examination.  The examiner also commented that 
there was no apparent pathology on musculoskeletal or 
radiographic examinations.  There was no evidence of muscle 
spasm or functional pain behavior. The veteran did not 
grimace or wince during the exam.  The examiner did document 
that the veteran had lost about 12 hours of work in the 
previous year.  The examiner was unable to document any loss 
of motion due to pain.  He asserted that he could not comment 
about loss of motion during flare ups.  

In July 2005, the veteran submitted that, due to his back 
disability, he no longer worked at the collision repair shop.  
The veteran's employment consisted of light custom 
woodworking.

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims' determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Degenerative arthritis is evaluated under Diagnostic Code 
5003.   That provision provides that degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.   38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2004).

While the veteran's appeal was pending VA revised regulations 
for evaluating disabilities of the spine.  The Court in 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held that the 
law "precludes an effective date earlier than the effective 
date of the liberalizing . . . regulation," but the Board 
shall continue to adjudicate whether a claimant would 
"receive a more favorable outcome, i.e., something more than 
a denial of benefits, under the prior law and regulation."  
Accordingly, the veteran's claims will be adjudicated under 
the old regulation for any period prior to the effective date 
of the new diagnostic codes, as well as under the new 
diagnostic code for the period beginning on the effective 
date of the new provisions.  Wanner v. Principi, 17 Vet. App. 
4, 9 (2003).

Before revisions, diagnostic code 5290 provides for ratings 
based on limitation of motion of the cervical spine.  When 
such limitation of motion is slight a 10 percent rating is 
warranted.  When such limitation of motion is moderate, a 20 
percent rating is warranted.  When limitation of motion is 
severe, a 40 percent rating is warranted.  The maximum rating 
under DC 5290 is 40 percent.  38 C.F.R. § 4.71a.

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were amended.  See 68 Fed. Reg. 
51,454 (August 27, 2003) (codified at 38 C.F.R. § 4.71a).  A 
General Formula for Diseases and Injuries of the Spine 
provides that with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings are assigned:

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
the combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; 
or, the combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in an abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

Note (1) provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.

Note (2) provides, in part, that the combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.

Note (2) also provides that for rating purposes, the normal 
ranges of motion in the cervical spine are as follows: 
forward flexion, 45 degrees; extension, 45 degrees, left and 
right lateral flexion, 45 degrees; and left and right lateral 
rotation, 80 degrees.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

III.  Analysis

At the outset, it is noted that there is no current diagnosis 
of record concerning intervertebral disc syndrome. The most 
recent VA examination, as well as other medical records 
contained in the claims file, did not find neurological 
problems, or disc problems.  As such, the diagnostic codes 
concerning intervertebral disc syndrome are not appropriately 
considered at this time for rating purposes.

The veteran's cervical spine disability was originally rated 
as noncompensable disabling under 38 C.F.R. 4.71a, Diagnostic 
Code 5290.  Under that provision, a 10 percent rating was 
assignable for slight limitation of motion of the cervical 
spine, a 20 percent evaluation was warranted for moderate 
limitation of motion of the cervical spine, and a 30 percent 
rating was warranted for severe limitation of motion of the 
cervical spine.

The Board finds that the Diagnostic Codes pertaining to 
limitation of motion are the most appropriate schedular 
criteria for evaluating the veteran's cervical spine 
disability.  Tedeschi, 7 Vet. App. at 414.  In that regard, 
there is no objective medical evidence to establish that the 
veteran has sustained a cervical fracture, has ankylosis of 
the cervical spine, or other findings to establish that any 
other diagnostic code used to evaluate cervical spine 
disability is applicable.  See e.g. 38 C.F.R. 4.71a, 
Diagnostic Codes 5285-5287 (2002).  Also, there is no 
clinical evidence of cervical disc herniation, nerve root 
compression, neuroforaminal stenosis, or cervical spinal 
stenosis, much less one which is service-connected and 
results in at least a moderate disability.  See 38 C.F.R. 
4.71a, Diagnostic Code 5293 (2002) and 5293 (2004). 

After reviewing the evidence of record, the Board finds that 
the criteria for a compensable rating were not met until May 
2003.  In that regard, a November 1999 medical examination 
documented forward flexion of his cervical spine to 50 
degrees; extension to 55 degrees; right and left lateral 
flexion to 40 degrees; and right and left rotation to 90 
degrees.  No objective evidence of pain on motion was 
documented.  Taking into account that normal range of motion 
of the cervical spine is considered forward flexion to 45 
degrees; extension to 45 degrees, left and right lateral 
flexion to 45 degrees; and left and right lateral rotation to 
80 degrees; the veteran was exhibiting better than normal 
range of motion of the cervical spine. Moreover, the 
veteran's sole subjective complaint was occasional neck 
stiffness, rather than pain.  Due to these findings, the 
veteran's service-connected cervical spine disability did not 
warrant a compensable evaluation. 

It was not until the May 2003 VA examination that the medical 
evidence of record documented symptomatology associated with 
a compensable disability rating.  The veteran's subjective 
complaints included both pain and occasional numbness.  Range 
of motion measurements also revealed an increase in severity 
in his service-connected cervical spine disability.  Forward 
flexion was to 90 degrees; extension to 25 degrees; right and 
left lateral flexion to 20 degrees; and right and left 
rotation to 20 degrees.  The veteran was also experiencing 
pain on extremes of motion.  

In view of the foregoing, the Board finds that, as of the May 
2003 examination, the veteran's disability picture warranted 
a 10 percent evaluation for a slight limitation of motion of 
the cervical spine.  A 20 percent disability rating for a 
moderate limitation of motion of the cervical spine is not 
warranted because the veteran exhibited better than average 
flexion.  Thus, the Board finds that the criteria for a 
rating of 10 percent under Diagnostic Code 5290, as in effect 
prior to September 26, 2003, have been met.

As noted, effective September 26, 2003, the criteria for 
evaluating disabilities of the spine were amended.  See 68 
Fed. Reg. 51,454 (August 27, 2003) (codified at 38 C.F.R. § 
4.71a).  In pertinent part, they provide that a 20 percent 
disability evaluation is appropriate for forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; a combined range of motion of the cervical 
spine not greater than 170 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 10 percent rating is warranted with 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; combined range of motion of 
the cervical spine to 170 degrees but not greater than 335 
degrees; muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
with vertebral fracture with loss of 50 percent or more of 
the height.

Applying the facts in this case to the amended criteria set 
forth above, the Board finds that the amended criteria does 
not provide for a rating in excess of 10 percent for the 
veteran's service-connected cervical spine disability.  The 
evidence for the period beginning September 2003 does not 
show that the veteran's service-connected cervical spine 
disability results in limitation of flexion of the cervical 
spine greater than 15 degrees, but not greater than 30 
degrees as contemplated by a higher evaluation.  Similarly, 
the evidence for the pertinent period does not show that the 
veteran's service-connected cervical spine disability results 
in a combined range of motion of the cervical spine not 
greater than 170 degrees. In May 2003 and January 2005 VA, 
the veteran's flexion was to 90 and 45 degrees, respectively.  
Additionally, the combined ranges of motions of the cervical 
spine were 195 and 240, respectively.  This level of 
disability is consistent with a 10 percent evaluation under 
Diagnostic Code 5242.

Finally, the evidence for the pertinent period does not show 
that the veteran's service-connected cervical spine 
disability results in muscle spasm or guarding severe enough 
to result in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis as 
contemplated under Diagnostic Code 5242.  On the contrary, 
the January 2005 examination report indicates that the 
veteran's neck and upper back had no localized tenderness, 
spasm, hypertonicity, or muscle deformity.  Similarly, the 
evidence does not show that the veteran's cervical spine 
disability results in abnormal spinal contour.

In reaching this determination, the Board has also considered 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, as well 
as the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Although the disability associated with the 
veteran's service-connected cervical spine disability 
involves pain on motion, the Board finds that there is no 
additional functional loss associated with these symptoms 
such as to warrant increased compensation above and beyond 
that currently in effect.

For example, according to the record, the veteran performs 
light custom woodwork, despite his reports of pain.  
Moreover, the veteran himself stated, during the January 2005 
examination, that he had only lost about 12 hours of work, in 
the previous year, due to his service-connected cervical 
spine disability.  The record shows that objective 
examination has revealed no evidence of disuse, such as 
muscle atrophy.  The veteran has not reported symptoms such 
as fatigability, weakness, incoordination, or other evidence 
of decreased functional ability.  Additionally, the examiner 
was unable to document any loss of motion due to pain.  In 
view of the foregoing, the Board finds an insufficient basis 
for the assignment of an initial rating in excess of 10 
percent for the veteran's service-connected cervical spine 
disability pursuant to 38 C.F.R. §§ 4.40, 4.45, and 4.59.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). In this case, the Board finds no provision 
upon which to assign a higher rating.

In conclusion, the criteria for a rating of 10 percent, but 
no higher, effective as of the May 2003 VA examination, for 
degenerative joint disease of the cervical spine have been 
met.  


ORDER

A 10 percent disability evaluation for service-connected 
degenerative joint disease of the cervical spine is granted, 
effective as of the May 2003 VA examination.



	                        
____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


